DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed August 25th, 2022 have been entered. Claims 1-9, and 13-17, and new claims 21-24 remain pending in the application
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With regard to claim 1, the limitation “a tilting mechanism coupled to the bed frame” that is “for operably adjusting the bed frame from a horizontal position to a sloping position” is recited in claim 1. There is a term “mechanism” is a nonce or generic term lacking a specific structural meaning (i.e. a ‘tilting mechanism’ could just be a ‘pulley’ ‘magnetic drive’ ‘a simple user’s hand coupled momentarily lifting’ and so on). The limitation ‘for operably adjusting the bedframe from a horizontal position to a sloping position’ is recognized functional language; and the limitation does not provide sufficient structure of the ‘tilting mechanism’ for performing the function of ‘operably adjusting the bedframe from a horizontal position to a sloping position’. Therefore, a ‘tilting mechanism’ is interpreted to read as “an actuator” that comprises at least a “motor member” (page 13, lines 5-10 of applicant’s specification) and equivalents thereof. 
Claim Rejections - 35 USC § 112
Claims 1-17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 14, and 21, the limitations “a head platform tilting actuator pivotally and directly connected to the head platform and the back platform…the motor member is pivotally and directly connected to the back platform by a back platform mounting bracket… a distal end portion pivotally and directly connected to the head platform by a head platform mounting bracket” (claims 1 and 14) and “a bed frame tilting actuator pivotally and directly connected to the bed frame and the bed base frame…the motor member is pivotally and directly connected to the intermediate rail or the upper rail of the base frame … a distal end portion pivotally and directly connected to the intermediate rail of the bed frame” (claims 21) are recited (emphasis added). There is confusion as to the scope of the claim as applicant sets forth in page 10, lines 28-30 an explicit definition for ‘directly’ that clarifies “In contrast, when an element is referred to as being, for example, "directly on", "directly attached" to, "directly connected" to, "directly coupled" with or "directly contacting" another element, there are no intervening elements present”. Yet the claims are attempting to claim that an element (disclosed to have intervening elements by the figures and the claims) possesses intervening elements between the claimed actuator, motor members, and distal ends. It’s unclear how the actuator can be both directly connected, while simultaneously possessing intermediate elements (of which are claimed and are not part of the actuators themselves (the brackets/intermediate rail and upper rails). For the purposes of examination, the limitation “directly” (of those cited for claims 1, 14, and 21) are construed as cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub. No. 20190142177) in view of Poulos et al. (U.S. Pat. No. 10179077); hereafter "Poulos", and Nava et al. (U.S. Pub. No. 20180338625); hereafter "Nava".
Regarding claim 1, Brown discloses (FIGS. 1, 3, 6, and 8) an adjustable bed, comprising: 
a bed frame (10; FIG. 1) comprising a pair of side rails (30a/30b; FIG. 3), an upper rail (32b) and a lower rail (31a), wherein the pair of side rails is transversely spaced, longitudinally aligned and arranged parallel to each other (As illustrated in FIG. 3), each side rail having a first end and an opposite, second end (As illustrated in FIG. 3); and the upper rail and the lower rail are longitudinally spaced and transversely aligned (As illustrated in FIG. 3), two ends of the upper rail being connected to the first ends of the pair of side rails (As illustrated in FIG. 3) and two ends of the lower rail being connected to the second ends of the pair of side rails (as illustrated in FIG. 3) such that the upper rail and the lower rail are parallel to each other (As illustrated in FIG. 3); 
a back lifting assembly (40/44/46/52 and correspondent components thereof; FIG. 3) comprising a back lifting bracket (44/46) pivotally connected to the pair of side rails (through/about 48; FIG. 3), and a back lifting actuator (40) pivotally connected between the back lifting bracket and the upper rail (as illustrated in FIG. 3) for operably driving the back lifting bracket to pivotally move in an upward rotation direction or a downward rotation direction relative to the bed frame (As illustrated between FIGS. 6 and 8); 
a foot lifting assembly (illustrated about 31a; FIG. 3) comprising a foot lifting bracket (coupled between 30b/17 through the H-shaped bracket in FIG. 3) pivotally connected to the pair of side rails (through the pivot at the first end of the H-shaped foot bracket of FIG. 3), and a foot lifting actuator (coupled between 31a and the H-shaped foot-bracket of FIG. 3) pivotally connected between the foot lifting bracket and the lower rail for operably driving the foot lifting bracket to pivotally move in an upward rotation direction or a downward rotation direction relative to the bed frame (as understood through FIGS. 6 and 8/9);
a plurality of platforms (12/13/14+16/17/18; FIG. 3) disposed on the bed frame (as illustrated in FIG. 3), the plurality of platforms comprising a back platform (12; FIG. 3), a waist platform (13), a seat platform (14 and 16), a thigh platform (17) and a foot platform (18), wherein the back platform is movably coupled with the back lifting assembly (as illustrated between FIGS. 1, 3, and 8), the seat platform is mounted onto the bed frame (as illustrated in FIG. 3), and the thigh platform and the foot platform are movably coupled with the foot lifting assembly (As illustrated in FIG. 3), wherein the waist platform is connected to the seat platform with one or more hinges (22), the seat platform, in turn, is connected to the thigh platform with one or more hinges (as illustrated in FIG. 3), and the thigh platform, in turn, is connected to the foot platform with one or more hinges (as illustrated and understood through FIG. 5), and wherein the back platform and the waist platform are joined with angle limit brackets (27; FIG. 6a);
However, Brown does not explicitly disclose a tilting mechanism coupled to the bed frame for operably adjusting the bed frame from a horizontal position to a sloping position, or vice versa.
Regardless, Poulos teaches (FIGS. 1A and 4A-4D) an adjustable bed with a bed frame (correspondent to 10; FIG. 4A) and a base frame (34/70; FIG. 4B) wherein a tilting mechanism (317; FIG. 4B) is coupled to the bedframe (as illustrated in FIG. 4B) for operably adjusting the bed frame from a horizontal position (as illustrated in FIG. 1A) to a sloping position (as illustrated in FIG. 4B) or vice versa.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the tilting mechanism and constituent connections therebetween and the controls of Poulos (34/70/317/16/304; FIGS. 4B/4D and 8A/8B) into the static assembly of Brown (as illustrated in FIG. 1). Where the results would have been predictable as both Poulos and Brown are concerned with actuated bedding assemblies that can actuate at least the back and leg portion thereof. Where advantageously, the combination would avail Brown the ability to pivot upward to assist a user getting out of bed (Poulos: Abstract). Where further it is understood the explicit controls of Poulos (FIG. 8A) would be predictably mapable with the controls of Brown in view of Poulous, possessing both a head, foot, and tilt actuation options alongside one additional actuation operation).
However, Brown still does not explicitly disclose a head platform; and a head platform tilting actuator pivotally connected to the head platform and the back platform for operably adjusting the head platform in a tilting position or a flat position relative to the back platform, wherein the head platform tilting actuator comprises a motor member, an outer tube extending from the motor member, an activation rod received in the outer tube, engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation, wherein the motor member is pivotally connected to the back platform by a back platform mounting bracket that is directly mounted on the back platform, and the activation rod has a distal end portion pivotally connected to the head platform by a head platform mounting bracket having a reinforcement angle bracket holding a lower edge portion of the head platform and a head mounting bracket protruded from the reinforcement angle bracket and directly mounted onto the head platform.
Regardless, Nava discloses (FIGS. 3-5, and 7) an adjustable bed (as illustrated between FIGS. 3 and 7) wherein there is provided a head platform (31; FIG. 3), a back platform (32/42), a waist platform (33), a seat platform (36), a thigh platform (37) and a foot platform (38); a head platform tilting actuator (90; FIG. 7) pivotally connected to the head platform (through 94-96; FIG. 7) and the back platform (through 91; FIG. 7) for operably adjusting the head platform in a tilting position or a flat position relative to the back platform (as illustrated between FIGS. 4 and 5); the head platform tilting actuator (90; FIG. 7) comprises a motor member (bulky portion of 90; FIG. 7), an outer tube (projecting orthogonal from the bulky portion of 90; FIG. 7) extending from the motor member (as illustrated in FIG. 7), an activation rod received in the outer tube (correspondent to 92, as illustrated in FIG. 7), engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation (as illustrated in FIG. 7 and understood through FIG. 4 and 5), wherein the motor member is pivotally connected to the back platform by a back platform mounting bracket (91; FIG. 7) that is directly mounted on the back platform (as illustrated in FIG. 7), and the activation rod has a distal end portion (about 92) pivotally connected to the head platform by a head platform mounting bracket (95; FIG. 7) having a reinforcement angle bracket (lower 43; FIG. 7) holding a lower edge portion of the head platform (as illustrated in FIG. 7) and a head mounting bracket (96; FIG. 7) protruded from the reinforcement angle bracket and directly mounted onto the head platform (as illustrated in FIG. 7; with the bracket secured and mounted adjacently with the head platform).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the head platform (and correspondent/constituent connections to the back platform and head tilting actuators) of Nava (31/32/42/43/84/90-99 and constituent components thereof, as illustrated in FIG. 7) into the assembly of Brown (coupled to the end of 12; FIG. 1). Where the results would have been predictable as both Brown and Nava are concerned with adjustable beds having at least back/waist/seat/thigh/foot platforms, and fold in an analogous manner, capable of achieving the trendelburg position. Where advantageously, the incorporation thereof would avail Brown “to articulate those portions into one or more desired positions. More specifically, the adjustable base assembly 10 further includes a head actuator 90 for articulating the head subframe 43 of the upper body frame 40 and a head linkage 93 for connecting the head actuator 90 to the head subframe 43” (Nava: paragraph 0074).
Regarding claim 2, Brown in view of Poulos and Nava discloses (Poulos: FIGS. 1, 4B, and 4D) the adjustable bed of claim 1, wherein the tilting mechanism comprises: a base frame (Poulos: 24/34/70/bridging component therebetween in FIG. 4B/4D) pivotally and detachably connected to the bed frame (through 26); and a bed frame tilting actuator (317; FIG. 4B) pivotally connected to the bed frame and the base frame for operably adjusting the bed frame from the horizontal position to the sloping position, or vice versa (as illustrated between FIGS. 1A and 4B).
Regarding claim 3, Brown in view of Poulos and Nava discloses (Poulos: FIGS. 4B-4D) the adjustable bed of claim 2, wherein the base frame comprises a pair of side rails (34/70; FIG. 4B), an upper rail (about 24; FIG. 4D), a lower rail (rectilinear bar about 26; FIG. 4B/4C and 4D) and an intermediate rail (bridging element coupled to 317 and spanning between 34/70 in FIG. 4B), wherein the pair of side rails is transversely spaced, longitudinally aligned and arranged parallel to each other (as illustrated in FIG. 4B), each side rail having a first end and an opposite, second end (as illustrated in FIG. 4B); wherein two ends of the upper rail are connected to the first ends of the pair of side rails (as illustrated in FIG. 4B and 4D); two ends of the lower rail are connected to the second ends of the pair of side rails (as illustrated in FIG. 4B and 4D); and two ends of the intermediate rail are connected to the pair of side rails at a position between the first ends and the second ends of the pair of side rails (as illustrated in FIG. 4B and 4D), such that the upper rail, the lower rail and the intermediate rail are parallel to each other (as illustrated in FIG. 4B and 4D).
Regarding claim 4, Brown in view of Poulos and Nava discloses (Poulos: FIGS. 1, 4B-4D) the adjustable bed of claim 3, wherein the bed frame tilting actuator comprises at least one actuator (317; FIG. 4B), each actuator having a motor member (bulky cylinder orthogonal to 317; FIG. 4B), an outer tube extending from the motor member (as illustrated in FIG. 4B), an activation rod (axial member between 317 and 16; FIG. 4B) received in the outer tube (as illustrated in FIG. 4B), engaged with the motor member and configured to be telescopically expandable or contractible relative to relative to the outer tube according to a direction of motor rotation (as understood through FIGS. 1A and 4B/4C), wherein the motor member is pivotally connected to the intermediate rail (bridging element coupled to 317 in FIG. 4B) of the base frame through a first mounting bracket (as illustrated in FIG. 4B), and the activation rod has a distal end portion pivotally connected to an intermediate rail of the bed frame through a second mounting bracket (triangular bracket/strut protruding from 16; FIG. 4D), such that an expansion of the activation rod causes the bed frame to pivotally move in an upward rotation direction so as to adjust the bed frame from the horizontal position to the sloping position, and an contraction of the activation rod causes the bed frame to pivotally move in an downward rotation direction so as to adjust the bed frame from the sloping position to the horizontal position (as illustrated between FIGS. 1A and 4B).
Regarding claim 5, Brown in view of Poulos and Nava discloses (Poulos: FIGS. 1, 4B, and 4D) the adjustable bed of claim 3, wherein a pair of first brackets (about 26; FIG. 4D) is respectively connected to the pair of side rails of the bed frame at positions proximate to the second ends of the pair of side rails (as illustrated in FIGS. 4B and 4D); a pair of second brackets (complementing those about 26; FIG. 4D) is connected to the lower rail of the base frame at positions respectively proximate to the two ends of the lower rail (as illustrated between FIGS. 4B-4C); and wherein the base frame is pivotally connected to the bed frame through a pair of shoulder bolts (circular fastener about the end 26; FIG. 4D) pivotally connecting the pair of first brackets to the pair of second brackets, respectively (as illustrated between FIGS. 1A and 4B).
Regarding claim 6, Brown in view of Poulos and Nava discloses (Brown: FIG. 3) the adjustable bed of claim 1, wherein the back lifting bracket comprises a pair of swing arms (44; FIG. 3) and a middle bar (46; FIG. 3), wherein the pair of swing arms is transversely spaced and longitudinally extended (As illustrated in FIG. 3), and rigidly connected to ends of the transversely extending middle bar in an H-shaped form (as illustrated in FIG. 3), and each of the pair of swing arms has a first end portion (about 48; FIG. 3) and an opposite, second end portion (about 52; FIG. 3), wherein the first end portion of each swing arm is pivotally mounted to a respective one of the pair of side rails of the bed frame through a pivot (48; FIG. 3); and the back lifting actuator comprises a motor member (bulky member of 40), an outer tube (tubular portion, congruent with bulky member of 40) extending from the motor member (as illustrated in FIG. 3), an activation rod (cylindrical member extending from outer tube of 40; FIG. 3) received in the outer tube (As illustrated in FIG. 3), engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation (as understood through FIGS. 6 and 8), wherein the motor member is pivotally connected to the upper rail of the bed frame through a first mounting bracket (as illustrated in FIG. 2), and the activation rod has a distal end portion pivotally connected to the middle bar of the back lifting bracket through a second mounting bracket (as illustrated in FIG. 2 and 6/8).
Regarding claim 7, Brown in view of Poulos and Nava discloses (Brown: FIG. 3) the adjustable bed of claim 6, wherein the second end portion of each of the pair of swing arms is equipped with at least one back lifting wheel (52; FIG. 3).
Regarding claim 8, Brown in view of Poulos and Nava discloses (Brown: FIG. 3 and 9) the adjustable bed of claim 1, wherein the foot lifting bracket (H-shaped foot bracket about 31a; FIG. 3) comprises a pair of swing arms (as illustrated in FIG. 3) and a middle bar (as illustrated in FIG. 3), wherein the pair of swing arms is transversely spaced and longitudinally extended (as illustrated in FIG. 3), and rigidly connected to ends of the transversely extending middle bar in an H- shaped form (as illustrated in FIG. 3), and each of the pair of swing arms has a first end portion (coupled to siderails 30a/30b as illustrated in FIG. 3) and an opposite, second end portion (about wheels as illustrated in FIG. 3 and 9), wherein the first end portion of each swing arm is pivotally mounted to a respective one of the pair of side rails of the bed frame through a pivot (as illustrated in FIG. 3); and the foot lifting actuator comprises a motor member (bulky motor member coupled to 31a, as illustrated in FIG. 3), an outer tube extending from the motor member (as illustrated in FIG. 3), an activation rod received in the outer tube (as illustrated in FIG. 3), engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation (as demonstrable through equivalently designed 40; FIG. 3), wherein the motor member is pivotally connected to the lower rail (31a; FIG. 3) of the bed frame through a first mounting bracket (as illustrated in FIG. 3), and the activation rod has a distal end portion pivotally connected to the middle bar of the foot lifting bracket through a second mounting bracket (coupled to the middle bar of the H-shaped bracket, as illustrated in FIG. 3 and 9).
Regarding claim 9, Brown in view of Poulos and Nava discloses (Brown: FIG. 3) the adjustable bed of claim 8, wherein the second end portion of each of the pair of swing arms and is equipped with at least one foot lifting wheel (as illustrated in FIGS. 3 and 9).
Regarding claim 13, Brown in view of Poulos and Nava discloses (Nava: FIGS. 4, 5, and 7) the adjustable bed of claim 12, further comprising a controller configured to control operations of the head platform tilting actuator, the back lifting actuator, the foot lifting actuator, and the bed frame tilting actuator, respectively, so as to adjust individually or cooperatively the head platform, the back lifting platform, the thigh platform, the leg platform, and the bed frame in desired positions. As set forth in claim 1, the incorporation of Poulos’ controller (FIG. 8A) would be predictably mappable to four up/down-pivoting actuation operations that include the operation of the back-lifting actuator, foot lifting actuator, tilt actuator, and head actuator.
Regarding claim 14, Brown discloses (FIGS. 1, 3, 6, and 8) an adjustable bed (As illustrated in FIG. 3), comprising: a bed frame (10; FIG. 1) for supporting a plurality of platforms having at least a back platform (12; FIG. 3), wherein the bed frame comprises a pair of side rails (30a/30b; FIG. 3), an upper rail (32b), a lower rail (31a) and an intermediate rail (beneath 14; FIG. 3) arranged in a rectangle form (as illustrated in FIG. 3) 
However, Brown does not explicitly disclose a base frame pivotally and detachably connected to the bed frame, wherein the base frame comprises a pair of side rails, an upper rail, a lower rail and an intermediate rail arranged in a rectangle form; and a bed frame tilting actuator pivotally connected to the bed frame and the base frame for operably adjusting the bed frame from a horizontal position to a sloping position, or vice versa.
Regardless, Poulos teaches (FIGS. 1A and 4A-4D) an adjustable bed with a bed frame (correspondent to 10; FIG. 4A) and a base frame (34/70; FIG. 4B) pivotally and detachably connected to the bed frame, wherein the base frame comprises a pair of side rails (34/70; FIG. 4B), an upper rail (about 24; FIG. 4D), a lower rail (rectilinear bar about 26; FIG. 4B/4C and 4D) and an intermediate rail (bridging element coupled to 317 and spanning between 34/70 in FIG. 4B) arranged in a rectangle form (as illustrated in FIG. 4B/4D); and a bed frame tilting actuator (317; FIG. 4B) pivotally connected to the bed frame (as illustrated in FIG. 4B) and the base frame for operably adjusting the bed frame from a horizontal position (as illustrated in FIG. 1A) to a sloping position (as illustrated in FIG. 4B) or vice versa.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the tilting mechanism/bed frame tilting actuator and constituent connections therebetween and the controls of Poulos (34/70/317/16/304; FIGS. 4B/4D and 8A/8B) into the static assembly of Brown (as illustrated in FIG. 1). Where the results would have been predictable as both Poulos and Brown are concerned with actuated bedding assemblies that can actuate at least the back and leg portion thereof. Where advantageously, the combination would avail Brown the ability to pivot upward to assist a user getting out of bed (Poulos: Abstract). Where further it is understood the explicit controls of Poulos (FIG. 8A) would be predictably mapable with the controls of Brown in view of Poulous, possessing both a head, foot, and tilt actuation options alongside one additional actuation operation).
However, Brown still does not explicitly disclose a head platform with a back platform simultaneously; and a head platform tilting actuator pivotally connected to the head platform and the back platform for operably adjusting the head platform in a tilting position or a flat position relative to the back platform, wherein the head platform tilting actuator comprises a motor member, an outer tube extending from the motor member, an activation rod received in the outer tube, engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation, wherein the motor member is pivotally connected to the back platform by a back platform mounting bracket that is directly mounted on the back platform, and the activation rod has a distal end portion pivotally connected to the head platform by a head platform mounting bracket having a reinforcement angle bracket holding a lower edge portion of the head platform and a head mounting bracket protruded from the reinforcement angle bracket and directly mounted onto the head platform.
Regardless, Nava discloses (FIGS. 3-5, and 7) an adjustable bed (as illustrated between FIGS. 3 and 7) wherein there is provided a head platform (31; FIG. 3), a back platform (32/42), a waist platform (33), a seat platform (36), a thigh platform (37) and a foot platform (38); a head platform tilting actuator (90; FIG. 7) pivotally connected to the head platform (through 94-96; FIG. 7) and the back platform (through 91; FIG. 7) for operably adjusting the head platform in a tilting position or a flat position relative to the back platform (as illustrated between FIGS. 4 and 5); the head platform tilting actuator (90; FIG. 7) comprises a motor member (bulky portion of 90; FIG. 7), an outer tube (projecting orthogonal from the bulky portion of 90; FIG. 7) extending from the motor member (as illustrated in FIG. 7), an activation rod received in the outer tube (correspondent to 92, as illustrated in FIG. 7), engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation (as illustrated in FIG. 7 and understood through FIG. 4 and 5), wherein the motor member is pivotally connected to the back platform by a back platform mounting bracket (91; FIG. 7) that is directly mounted on the back platform (as illustrated in FIG. 7), and the activation rod has a distal end portion (about 92) pivotally connected to the head platform by a head platform mounting bracket (95; FIG. 7) having a reinforcement angle bracket (lower 43; FIG. 7) holding a lower edge portion of the head platform (as illustrated in FIG. 7) and a head mounting bracket (96; FIG. 7) protruded from the reinforcement angle bracket and directly mounted onto the head platform (as illustrated in FIG. 7; with the bracket secured and mounted adjacently with the head platform).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the head platform (and correspondent/constituent connections to the back platform and head tilting actuators) of Nava (31/32/42/43/84/90-99 and constituent components thereof, as illustrated in FIG. 7) into the assembly of Brown (coupled to the end of 12; FIG. 1). Where the results would have been predictable as both Brown and Nava are concerned with adjustable beds having at least back/waist/seat/thigh/foot platforms, and fold in an analogous manner, capable of achieving the trendelburg position. Where advantageously, the incorporation thereof would avail Brown “to articulate those portions into one or more desired positions. More specifically, the adjustable base assembly 10 further includes a head actuator 90 for articulating the head subframe 43 of the upper body frame 40 and a head linkage 93 for connecting the head actuator 90 to the head subframe 43” (Nava: paragraph 0074).
Regarding claim 15, Brown in view of Poulos and Nava discloses (Poulos: FIGS. 1A/4A-4D) the adjustable bed of claim 14, wherein the bed frame tilting actuator comprises at least one actuator (317; FIG. 4B), each actuator having a motor member (bulky cylinder orthogonal to 317; FIG. 4B), an outer tube extending from the motor member (as illustrated in FIG. 4B), an activation rod (axial member between 317 and 16; FIG. 4B) received in the outer tube (as illustrated in FIG. 4B), engaged with the motor member and configured to be telescopically expandable or contractible relative to relative to the outer tube according to a direction of motor rotation (as understood through FIGS. 1A and 4B/4C), wherein the motor member is pivotally connected to the intermediate rail (bridging element coupled to 317 in FIG. 4B) of the base frame through a first mounting bracket (as illustrated in FIG. 4B), and the activation rod has a distal end portion pivotally connected to an intermediate rail of the bed frame through a second mounting bracket (triangular bracket/strut protruding from 16; FIG. 4D), such that an expansion of the activation rod causes the bed frame to pivotally move in an upward rotation direction so as to adjust the bed frame from the horizontal position to the sloping position, and an contraction of the activation rod causes the bed frame to pivotally move in an downward rotation direction so as to adjust the bed frame from the sloping position to the horizontal position (as illustrated between FIGS. 1A and 4B).
Regarding claim 16, Brown in view of Nava and Poulos discloses (Brown: FIGS. 3, 6, and 8) the adjustable bed of claim 14, further comprising a back lifting assembly (40/44/46/52 and correspondent components thereof; FIG. 3) comprising a back lifting bracket (44/46) pivotally connected to the pair of side rails (through/about 48; FIG. 3), and a back lifting actuator (40) pivotally connected between the back lifting bracket and the upper rail (as illustrated in FIG. 3) for operably driving the back lifting bracket to pivotally move in an upward rotation direction or a downward rotation direction relative to the bed frame (As illustrated between FIGS. 6 and 8); wherein the back lifting bracket comprises a pair of swing arms (44; FIG. 3) and a middle bar (46; FIG. 3), wherein the pair of swing arms is transversely spaced and longitudinally extended (As illustrated in FIG. 3), and rigidly connected to ends of the transversely extending middle bar in an H-shaped form (as illustrated in FIG. 3), and each of the pair of swing arms has a first end portion (about 48; FIG. 3) and an opposite, second end portion (about 52; FIG. 3), wherein the first end portion of each swing arm is pivotally mounted to a respective one of the pair of side rails of the bed frame through a pivot (48; FIG. 3); and wherein the back lifting actuator comprises a motor member (bulky member of 40), an outer tube (tubular portion, congruent with bulky member of 40) extending from the motor member (as illustrated in FIG. 3), an activation rod (cylindrical member extending from outer tube of 40; FIG. 3) received in the outer tube (As illustrated in FIG. 3), engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation (as understood through FIGS. 6 and 8), wherein the motor member is pivotally connected to the upper rail of the bed frame through a first mounting bracket (as illustrated in FIG. 2), and the activation rod has a distal end portion pivotally connected to the middle bar of the back lifting bracket through a second mounting bracket (as illustrated in FIG. 2 and 6/8).
Regarding claim 17, Brown in view of Poulos and Nava discloses (Brown: FIGS. 3, 6, and 8) the adjustable bed of claim 14, further comprising: a foot lifting assembly (illustrated about 31a; FIG. 3) comprising a foot lifting bracket (coupled between 30b/17 through the H-shaped bracket in FIG. 3) pivotally connected to the pair of side rails (through the pivot at the first end of the H-shaped foot bracket of FIG. 3), and a foot lifting actuator (coupled between 31a and the H-shaped foot-bracket of FIG. 3) pivotally connected between the foot lifting bracket and the lower rail for operably driving the foot lifting bracket to pivotally move in an upward rotation direction or a downward rotation direction relative to the bed frame (as understood through FIGS. 6 and 8/9), wherein the foot lifting bracket (H-shaped foot bracket about 31a; FIG. 3) comprises a pair of swing arms (as illustrated in FIG. 3) and a middle bar (as illustrated in FIG. 3), wherein the pair of swing arms is transversely spaced and longitudinally extended (as illustrated in FIG. 3), and rigidly connected to ends of the transversely extending middle bar in an H- shaped form (as illustrated in FIG. 3), and each of the pair of swing arms has a first end portion (coupled to siderails 30a/30b as illustrated in FIG. 3) and an opposite, second end portion (about wheels as illustrated in FIG. 3 and 9), wherein the first end portion of each swing arm is pivotally mounted to a respective one of the pair of side rails of the bed frame through a pivot (as illustrated in FIG. 3); and wherein the foot lifting actuator comprises a motor member (bulky motor member coupled to 31a, as illustrated in FIG. 3), an outer tube extending from the motor member (as illustrated in FIG. 3), an activation rod received in the outer tube (as illustrated in FIG. 3), engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation (as demonstrable through equivalently designed 40; FIG. 3), wherein the motor member is pivotally connected to the lower rail (31a; FIG. 3) of the bed frame through a first mounting bracket (as illustrated in FIG. 3), and the activation rod has a distal end portion pivotally connected to the middle bar of the foot lifting bracket through a second mounting bracket (coupled to the middle bar of the H-shaped bracket, as illustrated in FIG. 3 and 9).
Claim 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Poulos.
Regarding claim 21, Brown discloses an adjustable bed, comprising: a bed frame (10; FIG. 1) for supporting a plurality of platforms, and a base frame pivotally and detachably connected to the bed frame, wherein each of the bed frame comprises a pair of side rails (30a/30b; FIG. 3), an upper rail (32b), and a lower rail (31a), wherein the pair of side rails is transversely spaced, longitudinally aligned and arranged parallel to each other (As illustrated in FIG. 3), each side rail has a first end and an opposite, second end (As illustrated in FIG. 3); and the upper rail, and the lower rail are longitudinally spaced, transversely aligned (As illustrated in FIG. 3) and arranged parallel to each other, two ends of the upper rail are directly connected to the first ends of the pair of side rails (illustrated in FIG. 3), two ends of the lower rail are directly connected to the second ends of the pair of side rails (illustrated in FIG. 3), such that the upper rail, the intermediate rail and the lower rail are in a rectangle form (As illustrated in FIG. 3).
However, while Brown discloses a back lifting assembly, Brown does not disclose bed frame with an intermediate rail connected to the bed frame tilting actuator and two ends of the intermediate rail are directly connected to the pair of side rails at a position between the first ends and the second ends of the pair of side rails, a base frame with side rails, upper, lower, and intermediate rails, and a bed frame tilting actuator pivotally [[and directly]] connected to the bed frame and the base frame for operably adjusting the bed frame from a horizontal position to a sloping position, or vice versa, wherein the bed frame tilting actuator comprises at least one actuator, each actuator having a motor member, an outer tube extending from the motor member, an activation rod received in the outer tube, engaged with the motor member and configured to be telescopically expandable or contractible relative to the outer tube according to a direction of motor rotation, wherein the motor member is pivotally [[and directly]] connected to the intermediate rail or the upper rail of the base frame, and the activation rod has a distal end portion pivotally [[and directly]] connected to the intermediate rail of the bed frame, such that an expansion of the activation rod causes the bed frame to pivotally move in an upward rotation direction so as to adjust the bed frame from the horizontal position to the sloping position, and a contraction of the activation rod causes the bed frame to pivotally move in a downward rotation direction so as to adjust the bed frame from the sloping position to the horizontal position.
Regardless, Poulos teaches (FIGS. 1A, 4A-4D, and Modified FIG. 4B) an adjustable bed with a bed frame (correspondent to 10; FIG. 4A) comprising an intermediate rail (as illustrated in 4D near reference 16) and two ends of the intermediate rail are directly connected to the pair of side rails at a position between the first ends and the second ends of the pair of side rails (as illustrated in Modified FIG. 4B) and a base frame (34/70; FIG. 4B); wherein the base frame comprises a pair of side rails (34/70; FIG. 4B), an upper rail (about 24; FIG. 4D), a lower rail (rectilinear bar about 26; FIG. 4B/4C and 4D) and an intermediate rail (bridging element coupled to 317 and spanning between 34/70 in FIG. 4B), wherein the pair of side rails is transversely spaced, longitudinally aligned and arranged parallel to each other (as illustrated in FIG. 4B), each side rail having a first end and an opposite, second end (as illustrated in FIG. 4B); wherein two ends of the upper rail are connected to the first ends of the pair of side rails (as illustrated in FIG. 4B and 4D); two ends of the lower rail are connected to the second ends of the pair of side rails (as illustrated in FIG. 4B and 4D); and two ends of the intermediate rail are connected to the pair of side rails at a position between the first ends and the second ends of the pair of side rails (as illustrated in FIG. 4B and 4D), such that the upper rail, the lower rail and the intermediate rail are parallel to each other (as illustrated in FIG. 4B and 4D); and wherein a bed frame tilting actuator (317; FIG. 4B) is pivotally connected to the bed frame and the base frame for operably adjusting the bed frame from the horizontal position to the sloping position, or vice versa (as illustrated between FIGS. 1A and 4B), wherein the bed frame tilting actuator comprises at least one actuator (317; FIG. 4B), each actuator having a motor member (bulky cylinder orthogonal to 317; FIG. 4B), an outer tube extending from the motor member (as illustrated in FIG. 4B), an activation rod (axial member between 317 and 16; FIG. 4B) received in the outer tube (as illustrated in FIG. 4B), engaged with the motor member and configured to be telescopically expandable or contractible relative to relative to the outer tube according to a direction of motor rotation (as understood through FIGS. 1A and 4B/4C), wherein the motor member is pivotally connected to the intermediate rail (bridging element coupled to 317 in FIG. 4B) of the base frame through a first mounting bracket (as illustrated in FIG. 4B), and the activation rod has a distal end portion pivotally connected to an intermediate rail of the bed frame through a second mounting bracket (triangular bracket/strut protruding from 16; FIG. 4D), such that an expansion of the activation rod causes the bed frame to pivotally move in an upward rotation direction so as to adjust the bed frame from the horizontal position to the sloping position, and an contraction of the activation rod causes the bed frame to pivotally move in an downward rotation direction so as to adjust the bed frame from the sloping position to the horizontal position (as illustrated between FIGS. 1A and 4B).

    PNG
    media_image1.png
    466
    492
    media_image1.png
    Greyscale

Modified FIG. 4B
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the tilting mechanism and constituent connections therebetween (including the base frame and the intermediate rail of the bed frame) and the controls of Poulos (18/34/70/317/16/304; FIGS. 4B/4D and 8A/8B) into the static assembly of Brown (as illustrated in FIG. 1). Where the results would have been predictable as both Poulos and Brown are concerned with actuated bedding assemblies that can actuate at least the back and leg portion thereof. Where advantageously, the combination would avail Brown the ability to pivot upward to assist a user getting out of bed (Poulos: Abstract). Where further it is understood the explicit controls of Poulos (FIG. 8A) would be predictably mappable with the controls of Brown in view of Poulos, possessing both a head, foot, and tilt actuation options alongside one additional actuation operation).
Regarding claim 22, Brown in view of Poulos discloses (Poulos: FIGS. 1, 4B, and 4D) the adjustable bed of claim 21, further comprising a pair of first brackets (about 26; FIG. 4D) and a pair of second brackets (complementing those about 26; FIG. 4D), wherein the pair of first brackets is respectively connected to the pair of side rails of the bed frame at positions proximate to the second ends of the pair of side rails (as illustrated in FIGS. 4B and 4D), wherein the pair of second brackets is connected to the lower rail of the base frame at positions respectively proximate to the two ends of the lower rail (as illustrated between FIGS. 4B-4C); and wherein the base frame is pivotally connected to the bed frame through a pair of shoulder bolts (circular fastener about the end 26; FIG. 4D) pivotally connecting the pair of first brackets to the pair of second brackets, respectively (as illustrated between FIGS. 1A and 4B).
Regarding claim 23, Brown in view of Poulos discloses (Poulos: FIGS. 1A and 4B-4D) the adjustable bed of claim 22, wherein the pair of first brackets is a pair of first type U-shaped brackets (as illustrated in FIG. 1A, 4B-4D, the larger bracket), and the pair of second brackets is a pair of second type U-shaped brackets (as illustrated in FIGS. 1A, 4B-4D, the smaller bracket), wherein one type U-shaped brackets of the first type U-shaped brackets and the second type U-shaped brackets are respectively received in another type U-shaped brackets of the first type U-shaped brackets and the second type U-shaped brackets (as illustrated in FIG. 4C). To the best of examiner’s understanding, the claim appears to be stating that the brackets are in sets of U shape (“type”), one larger (first, attached to the bed frame) another smaller (second, attached to the base frame), where the first type and the second type are respectively received in the alternate ([second/smaller] received in [first/larger]).
Regarding claim 24, Brown in view of Poulos discloses (Poulos: FIG. 3A, 4C-4D) the adjustable bed of claim 21, wherein each end portion of the upper rail of the base frame has a post (at the distal end near reference character 24; FIG. 4C-4D) supporting the bed frame when the bed frame is in the horizontal position (as illustrated eminently in FIG. 3A).
Response to Arguments
Applicant's arguments filed August 25th, 2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments; Brown and Poulos are not concerned with the head platform and head platform tilting actuator, Nava is. With arguments concerning that Nava does not demonstrate a head mounting bracket (96) directly mounting to the head platform, Examiner respectfully directs Applicant’s attention to Modified FIG. 7 of Nava that eminently demonstrates the cited head mounting bracket (96) that is explicitly mounted and connected and directly adjacent therewith. 

    PNG
    media_image2.png
    543
    668
    media_image2.png
    Greyscale

Modified FIG. 7
	Notably, the demonstrated features of element 96 (the cited bracket combined from Nava among other features), is directly contacting the head platform (31) and mounted rigidly thereto, thereby fulfilling the requisite limitation of a “a head mounting bracket protruded from the reinforcement angle bracket and directly mounted onto the head platform”.
	While Examiner does consider that the back platform mounting bracket is directly connected to the back platform, in light of the fact that the element 42 appears to be integral with the bracket (91) and therefore a connection of 91 necessarily avails a direct connection to 32; for the sake of progressing prosecution, Examiner now attributes 42 and 32 as the back platform, to which the back platform mounting bracket (91) is eminently directly mounted to.
	With regard to applicant’s arguments that Poulos fails to demonstrate an intermediate rail, Poulos clearly presents an intermediate rail between the respect side rails as illustrated in Modified FIG. 4B.

    PNG
    media_image1.png
    466
    492
    media_image1.png
    Greyscale

Modified FIG. 4B
	Applicant alleges that Poulos necessitates modification for the intermediate rail (and would be ill served to do so). While examiner agrees that in so modifying the intermediate rail to be on a horizontal plane parallel with the side rails, upper and lower rails, applicant’s claims do not necessitate such modification. Notably, Poulos’ intermediate rails are parallel with regard to their axial directions/longitudinal axis.
	With regard to applicant’s arguments concerning the U-shaped brackets, examiner attempted their best interpretation of the claims as the manner seemed either redundant or otherwise confusing. Examiner would respectfully recommend careful consideration if the language necessitates or can reduce possible redundancies in the claim.
Additionally in response to applicant’s arguments directed toward matters of ‘directly’. Examiner carefully examined applicant’s specification and applicant’s own specification explitly defines and clarifies that to be ‘directly’ connected, there can be no intervening elements (page 10, lines 28-30). Yet applicant’s claims seemed to be particularly claiming intervening elements (the brackets, the intermediate and upper rails). For the purposes of examination, the limitations “directly” as those newly amended in were construed as cancelled. Respectfully, this resulted in an understanding of claims 1 and 14 analogous with previous prosecution.
	Therefore, the rejections are maintained in light of the current art of record, and as well claims 21-24 are newly rejected under 103 with Brown in view of Poulos.
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/							Examiner, Art Unit 3673   

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/27/2022